DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Response to Supplemental Amendment
The supplemental amendment received 4/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 4/1/2021, with respect to claims 1-33 have been fully considered and are persuasive.  The rejection of claims 1-33 has been withdrawn. 

Claims 8-20 has been cancelled in previous amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard S. Hamilton (Reg. No. 71,224) on June 7, 2021.
	Claims 6 and 26 are cancelled. Claims 1, 21, 28, 30, and 33 are amended as following:
	1. (Currently Amended) A graphics processor comprising:
	   a block of graphics compute units;
a graphics processor pipeline coupled to the block of graphics compute units, wherein the graphics processor pipeline is configurable to execute a shader program associated with a set of graphics processing workloads;
a thread scheduler to schedule threads for execution on the graphics processor pipeline;
a programmable neural network unit including one or more neural network hardware blocks, the programmable neural network unit coupled with the block of graphics compute units and the graphics processor pipeline; and
a programmable neural network unit including one or more neural network hardware blocks, the programmable neural network unit coupled with the block of graphics compute units and the graphics processor pipeline; [[and]]
wherein the one or more neural network hardware blocks include hardware to perform neural network operations and activation operations for a layer of a neural network, the programmable neural network unit is to configure settings of one or more blocks of graphics compute units coupled with the graphics processor pipeline, the one or more blocks of graphics compute units are configured to execute the shader program graphics processing workloads; and 
wherein the one or more neural network hardware blocks are to execute at least one layer of a neural network to determine a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle.

6. (Cancelled)

	21.	(Currently Amended) 	A graphics processing system comprising:
				a memory device to store a shader program associated with a set of 				graphics processing workloads;
	a graphics processor coupled with the memory device, wherein the graphics processor includes:
			a block of graphics compute units;
a graphics processor pipeline coupled to the block of graphics compute units, wherein the graphics processor pipeline is configurable to execute a shader program associated with a set of graphics processing workloads; and
a thread scheduler to schedule threads for execution on the graphics processor pipeline;
a programmable neural network unit including one or more neural network hardware blocks, the programmable neural network unit coupled with the block of graphics compute units and the graphics processor pipeline, wherein the one or more neural network hardware to configure settings of one or more blocks of graphics compute units coupled with the graphics processor pipeline, the  one or more blocks of graphics compute units are configured to execute the shader program associated with the set of graphics processing workloads, and the programmable neural network unit is to configure the settings of the block of graphics compute units based on performance statistics associated with the graphics processor pipeline and a machine learning model trained to manage performance of the set of graphics processing workloads; and
wherein the one or more neural network hardware blocks are to execute at least one layer of a neural network to determine a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle.

26. (Cancelled)


28. (Currently Amended)  A method comprising
storing a shader program associated with a set of graphics processing workloads within a memory of a graphics processor;
executing the shader program via a block of graphics compute units coupled with a graphics processor pipeline of the graphics processor; 
scheduling threads for execution on the graphics processor pipeline;
determining a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle via a programmable neural network unit including one or more neural network hardware blocks, the one or more neural network hardware blocks including hardware to perform neural network operations and activation operations for a layer of a neural network, wherein determining the number of scheduled threads to dispatch includes executing at least one layer of a neural network; and
configuring settings of the block of graphics compute units coupled with the graphics processor pipeline via [[a]]the programmable neural network unit whereinthe programmable neural network unit configures the settings of the block of graphics compute units based on performance statistics associated with the graphics processor pipeline and a machine learning model trained to manage performance of the set of graphics processing workloads.

30. (Currently Amended) 	The method as in claim 28, further comprising performing an inferencing operation via [[the]]a neural network pipeline based on data generated by the graphics processor pipeline, the neural network pipeline including the programmable neural network unit.

33. (Currently Amended)	The method as in claim 28, further comprising: 


determining, via the programmable neural network unit, a pre-fetch pattern for a cache memory prefetcher for threads executed on the graphics processor pipeline. 


Allowable Subject Matter
Claims 1–5, 7, 21–25, and 27–33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole,
“ wherein the one or more neural network hardware blocks include hardware to perform neural network operations and activation operations for a layer of a neural network, the programmable neural network unit is to configure settings of one or more blocks of graphics compute units coupled with the graphics processor pipeline, the one or more blocks of graphics compute units are configured to execute the shader program associated with the set of graphics processing workloads, and the programmable neural network unit is to configure the settings of the block of graphics compute units based on performance statistics associated with the graphics processor pipeline and a machine learning model trained to manage performance of the set of graphics processing workloads; and 
wherein the one or more neural network hardware blocks are to execute at least one layer of a neural network to determine a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle”.

Regarding to claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole,
“a programmable neural network unit including one or more neural network hardware blocks, the programmable neural network unit coupled with the block of graphics compute units and the graphics processor pipeline, wherein the one or more neural network hardware blocks include hardware to perform neural network operations and activation operations for a layer of a neural network, the programmable neural network unit is to configure settings of one or more  one or more blocks of graphics compute units are configured to execute the shader program associated with the set of graphics processing workloads, and the programmable neural network unit is to configure the settings of the block of graphics compute units based on performance statistics associated with the graphics processor pipeline and a machine learning model trained to manage performance of the set of graphics processing workloads; and
wherein the one or more neural network hardware blocks are to execute at least one layer of a neural network to determine a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle”.

Regarding to claim 28, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole,
“determining a number of scheduled threads to dispatch to the block of graphics compute units within a dispatch cycle via a programmable neural network unit including one or more neural network hardware blocks, the one or more neural network hardware blocks including hardware to perform neural network operations and activation operations for a layer of a neural network, wherein determining the number of scheduled threads to dispatch includes executing at least one layer of a neural network; and
configuring settings of the block of graphics compute units coupled with the graphics processor pipeline via [[a]]the programmable neural network unit whereinthe programmable neural network unit configures the settings of the block of graphics compute units based on performance statistics associated with the graphics processor pipeline and a machine learning model trained to manage performance of the set of graphics processing workloads”.


Claims 2-5 and 7 are allowed due to dependency of claim 1. Claims 22-25 and 27 are allowed due to dependency of claim 21. Claims 29-33 are allowed due to dependency of claim 28.

Closest Reference Found
	Closest prior art made of record includes Schwartz (US 20180314932 A1) in view of Ng (US 20190114533 A1), and further in view of Wu (US 20190114548 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616